Citation Nr: 0006754	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-41 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for the cause 
of the veteran's death based on medical treatment performed 
at a VA facility in 1993.

3.  Entitlement to a rating in excess of 10 percent for 
anxiety reaction for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of frostbite of the hands for purposes of accrued 
benefits.

5.  Entitlement to an increased (compensable) rating for 
duodenal ulcer for purposes of accrued benefits.

6.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
February 1952.  He died in February 1994.  The appellant is 
the veteran's widow.  

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from August 1994 and June 1995 
rating decisions of the VARO in St. Paul, Minnesota.  She 
relocated and resided within the jurisdiction of the VARO in 
Houston, Texas when the Board issued a decision in July 1997 
that granted service connection for peripheral vascular 
disease of the lower extremities for purposes of accrued 
benefits and remanded the issues of service connection for 
the cause of the 
veteran's death and entitlement to compensation therefor 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Other 
issues the Board remanded were increased ratings for anxiety 
reaction, residuals of frostbite of the hands and duodenal 
ulcer for accrued benefits purposes.  


The Houston RO in August 1997 continued to deny increased 
ratings for anxiety reaction, residuals of frostbite of the 
hands and duodenal ulcer for the purpose of accrued benefits.  
The May 1999 RO determinations on the issues of service 
connection for the cause of the veteran's death and 
entitlement to compensation therefor pursuant to the 
provisions of 38 U.S.C.A. § 1151 were also unfavorable.  The 
appeal has been returned to the Board for appellate 
consideration of these matters.

The Board observes that the RO in August 1997 found a claim 
for service connection for post-traumatic stress disorder 
(PTSD) not well grounded.  This claim was pending at the time 
of the veteran's death.  The Board will point out that as a 
matter of law, veterans' claims do not survive their deaths 
and the claim, which apparently had been abandoned, would be 
dismissed for lack of jurisdiction. Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994); 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

The Board notes that the Board decision in 1997 included 
issues of entitlement to increased ratings for frostbite 
residuals of the hands and the feet, anxiety reaction, and 
duodenal ulcer for accrued benefits purposes since the 
veteran had filed a timely notice of disagreement with an 
August 1993 RO rating decision.  The RO in August 1997 
implemented the Board decision granting service connection 
for peripheral vascular disease of the lower extremities.  
The RO assigned a 100 percent rating from October 11, 1993.  
The RO also adjudicated the accrued benefits issues but did 
not discuss the rating for residuals of frostbite of the feet 
prior to October 11, 1993.  

The statement of the case in April 1998 and the supplemental 
statement of the case in May 1999 did not include this issue 
which was not completely resolved as a result of the Board 
decision.  Therefore this issue is referred to the RO for 
initial adjudication.  Further, the appellant must file a 
notice of disagreement to initiate appellate review.  There 
has been substantial compliance with the procedural 
requirements to allow the Board to proceed with a decision on 
the other accrued benefits issues.

The issue of entitlement to dependents' educational 
assistance benefits pursuant to chapter 35, title 38, United 
States Code is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death other than pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  As a result of treatment for infection with gentamycin 
and vancomycin during VA hospitalization in 1993, the veteran 
developed acute renal failure that was superimposed on a 
preexisting renal failure linked to diabetes mellitus, a 
nonservice-connected disability; VA treatment-related renal 
failure was resolved at his discharge. 

3.  During private hospitalization in February 1994 the 
veteran developed septic shock from urosepsis with renal 
failure, mild and chronic, with acute, secondary to septic 
shock listed among the death diagnoses.

4.  The veteran's death in 1994 was certified as sepsis due 
to or as a consequence of urinary tract infection that was 
due to or a consequence of nonservice-connected diabetes 
mellitus.

5.  The veteran's death is not shown to have been the result 
of VA medical treatment in 1993, reasonably related thereto 
or an unintended consequence of the medical treatment.  

6.  In the two years preceding the veteran's death anxiety 
reaction was not manifested by symptoms productive of more 
than mild impairment of social and industrial adaptability.

7.  In the two years preceding the veteran's death residuals 
of frostbite of the hands were not manifested by more than 
mild symptoms.

8.  For the two years preceding the veteran's death duodenal 
ulcer was not manifested with recurring symptoms once or 
twice yearly.

9.  The veteran's anxiety reaction, residuals of frostbite of 
the hands or duodenal ulcer did not render his disability 
picture unusual or exceptional in nature, markedly interfere 
with employment, or require frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death based on medical treatment performed at a VA facility 
in 1993 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1999);  38 C.F.R. § 3.358 (1999).

3.  The criteria for a rating in excess of 10 percent for 
anxiety reaction for purposes of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.7, 4.132, 
Diagnostic Code 9400 (in effect prior to November 7, 1996).

4.  The criteria for a rating in excess of 10 percent for 
residuals of frostbite of the hands for purposes of accrued 
benefits have not been met. 38 U.S.C.A. §§ 1155, 5107, 5121;  
38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.7, 4.104, Diagnostic Code 
7122 (in effect prior to January 12, 1998).

5.  The criteria for an increased (compensable) rating for 
duodenal ulcer for purposes of accrued benefits have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 5121;  38 C.F.R. 
§§ 3.321(b)(1), 3.1000, 4.7, 4.31, 4.114, Diagnostic Code 
7305 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cause of death, 
compensation
 Pursuant to the criteria of 38 U.S.C.A. 
§ 1151.

Factual Background

The record shows that after his death the veteran was found 
entitled to a 100 percent schedular rating under Diagnostic 
Code 7114 for peripheral vascular disease of the lower 
extremities with below the knee amputation on the right side 
effective from October 13, 1993.  

Service connection had been established previously for 
anxiety reaction rated as 10 percent disabling, frostbite of 
the hands rated as 10 percent disabling, and frostbite of the 
feet rated as 10 percent disabling.  Duodenal ulcer and a 
neck scar were each rated as noncompensable.  Entitlement was 
established for special monthly compensation under 38 C.F.R. 
§ 3.350(a) (1999) on account of the loss of use of one foot.  
Prior to October 13, 1993, the combined evaluation for 
service connected disabilities was 30 percent.

The death certificate certified the immediate cause of death 
in February 1994 as sepsis that was due to or as a 
consequence of urinary tract infection, that was due to or a 
consequence of diabetes.  No other conditions were listed on 
the death certificate as contributing to death.  

In the report of VA hospitalization that began in November 
1992 it was reported that the veteran had been a diabetic for 
about 18 years and had trouble manifested by losing 
circulation in the hands and legs, probable insulin 
resistance secondary to diabetes, and increased blood 
pressure.  

VA hospitalized the veteran initially for one day in October 
1993 for gangrene and cellulitis of the right foot.  The 
diagnoses on transfer to another VA medical facility included 
the previously mentioned disorders and microproteinuria and 
probable diabetic nephropathy.  

The report of VA hospitalization from October 1993 to 
December 1993 shows that he reportedly had minimal sensation 
in his foot secondary to nephropathy.  He underwent an ankle 
disarticulation on the right side and postoperatively he 
received Gentamycin and Vancomycin that were discontinued 
after he developed elevated creatine.  A urology consultation 
was obtained and bilateral hydronephrosis was found.  


It was thought that this was from renal toxicity secondary to 
Gentamycin and Vancomycin.  He developed difficulty with 
urination and bloody urine so a catheter was inserted.  He 
was found to have clots in the renal pelves and he underwent 
renal stent replacement.  It was felt that he had acute 
papillary necrosis causing obstruction and acute renal 
failure.  His catheter was continually irrigated to remove 
any blood and a repeat renal ultrasound showed slight 
improvement in the hydronephrosis.   

The summary shows that the veteran developed depletion of 
megakaryocytes that was consistent with Gentamycin and 
Vancomycin toxicity.  This was treated and he then underwent 
a right below the knee amputation in November 1993.  After 
the amputation his catheter was discontinued but he was 
unable to void spontaneously and straight catheterization was 
required every six hours.  This was not resolved at the time 
of discharge but it was felt that this ability would return.  
An ultrasound showed resolution of the hydronephrosis and his 
creatine was 1.6.  The final diagnoses included insulin 
dependent diabetes mellitus with retinopathy, proteinuria and 
nephropathy.  

VA hospitalized the veteran in January 1994 for a nonhealing 
wound of the left lower extremity involving the heel and 
calcaneus bone.  He underwent a left below the knee 
amputation after receiving urology and psychiatry 
consultations.  He required bladder irrigation and Bactrim 
after urinalysis was positive for high white blood cells and 
much yeast.  The right stent was removed at the time of 
cystoscopy.  It was noted at discharge in February 1994 that 
bladder irrigation would be needed twice daily.  


The summary received from Long Prairie Memorial Hospital 
shows that the veteran was admitted on February [redacted], 
1994, and he died two days later.  He reportedly had come in 
to the hospital "Swing Bed" from VA, had done well for a week 
and then developed a urinary tract infection with very purulent 
urine.  He was admitted to acute care when his condition 
deteriorated, and it continued to deteriorate.  He developed 
acute renal failure on top of his minimal urine output and 
rise in creatinine, which was 5.3 on the date of his death.  
It was noted that he did not desire aggressive care or 
cardiopulmonary resuscitation and his wife would not want 
dialysis.  He was given just intervenous medications.  The 
death diagnoses were death secondary to septic shock, 
urosepsis; renal failure, mild and chronic with acute 
secondary to septic shock; insulin dependent diabetes; status 
post bilateral below knee amputations; peripheral vascular 
disease and diabetic retinopathy with blindness.

At the RO hearing in 1994 the appellant stated that she 
believed the numbness of the feet was under rated, that the 
diabetes was not that significant and that the service-
connected circulatory problem would have required amputation 
in any event.  She believed that the poor circulation that 
resulted from frostbite was the cause of death (Transcript 
(T) at 4-5, 7).  She testified that VA had given the veteran 
antibiotics after an amputation that caused kidney problems, 
which he had not had before (T 5-6).

In June 1995, DPR, M.D., the physician who completed the 
terminal hospitalization summary and the death certificate, 
opined that the veteran died of multiple medical reasons, the 
immediate being septic shock and urosepsis, though the renal 
failure definitely played a role in his death.  She opined 
that without it there was a good chance he would have 
survived the sepsis.  Dr. R. stated that it was a combination 
of multiple problems that resulted in his death. 

At a RO hearing in 1995 the appellant recalled that 
physicians stated the medication during VA hospitalization 
caused a kidney problem.  She recalled that it required 
catheterization for urinary tract infection and she stated a 
belief that this caused sepsis that led to the veteran's 
death (T 6-8).   

The Board in July 1997 asked for a VA physician to review the 
record and provide a medical opinion as to whether improper 
VA medical treatment was a factor in the veteran's death.  In 
the 1998 opinion the VA examiner reported the veteran's 
various service-connected and nonservice-connected 
disabilities, information from the VA hospitalization that 
began in October 1993, and information from his last 
hospitalization and his medical status prior to that 
admission.  

The VA physician opined that sepsis, which results from 
toxins of bacteria or bacteria in the bloodstream, lead to 
septic shock with multiple organ failure and results in death 
of two-thirds of the patients affected.  The physician stated 
that it was well known that people with diabetes have an 
increased propensity to develop infections especially urinary 
tract infections and infections of the skin.  The examiner 
stated that part of the syndrome of septic shock was the 
development of various organ failure including the kidneys 
and that the veteran developed acute renal failure during his 
final hospitalization.

After noting Dr. R's reference to "the renal failure" being 
one of the many reasons for the veteran's death, the VA 
physician noted there were three such failures.  There was 
chronic renal failure the veteran had before he entered the 
hospital in late 1993 from long standing diabetes, the acute 
renal failure during that hospitalization superimposed on the 
preexisting chronic renal failure, and the third, an acute 
renal failure suffered during his final hospitalization.  The 
physician opined that before the veteran left the VA hospital 
the acute renal failure had passed and he was at his 
prehospitalization chronic renal failure.  

In summary, the examiner opined that the veteran had multiple 
severe medical problems, all of which possibly attributed to 
his death but the most important of these was diabetes and 
his chronic debility.  The physician stated the belief that 
the veteran's death was not caused by any treatment or 
mistreatment by VA. 

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where a veteran served continuously for 90 days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of at least 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.




In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  



In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Compensation pursuant to the criteria of 
38 U.S.C.A. § 1151 for the cause of the 
veteran's death.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that included medical opinion suggesting 
a nexus between VA medical treatment and the veteran's death 
the Board found in essence that the appellant had met this 
initial burden.  See for example Molloy v. Brown, 9 Vet. App. 
513 (1996). 

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
appellant in regard to the development of her claim.  

The Board in remanding the case sought to ensure she was 
afforded due process in view of the information on file.  In 
view of the record, the Board in 1997 asked for and received 
a VA medical opinion.  

In obtaining this opinion, the Board in effect recognized the 
medical treatment issue in the case.  The Board observes that 
the RO made a diligent effort to obtain an adequate record.  
The RO did complete the actions requested and the Board has 
not been alerted to evidence probative in the determination 
that is likely available but that has not as yet been 
obtained.  The Board must observe that the VA opinion is 
comprehensive and took into account the veteran's medical 
history and pertinent treatment history.  It appears the 
examiner responded to the specific questions set forth in the 
Board request.  In view of the development that has been 
completed, the Board is left with the belief that the record 
is sufficient for an informed evaluation, without any 
potential prejudice being called to its attention.  Stegall 
v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

Initially, the Board observes that continuance or natural 
progress or willful misconduct which would bar any 
entitlement do not appear to be relevant considerations that 
alone would negate a favorable determination.  However, the 
Board finds that the medical evidence preponderates against 
the claim for service connection for the veteran's death as a 
result of VA medical treatment, as it does not offer a basis 
supporting that his death was as likely than not linked to VA 
treatment.  

The Board will not overlook information in the record that 
viewed liberally tends to favor the appellant.  At the time 
of the VA surgery in 1993 there was kidney failure linked to 
the administration of medication to treat infection.  Dr. R. 
mentioned the possibility that the veteran would have 
survived the sepsis had he not had kidney failure.  However 
it is established in the record that the veteran had renal 
complications from diabetes prior to that surgery.  


The VA medical specialist gave consideration to the 
significance of the renal failure that resulted from VA 
medical treatment and offered reasoning against it as a 
material factor in the veteran's death based upon facts 
pertinent to the veteran's case.  Competent evidence does not 
dispute the rationale supporting the conclusions reached. 

In summary, the Board would agree that kidney failure 
resulted as a consequence of Gentamycin and Vancomycin.  
However, the record shows clearly that the veteran had such 
chronic failure preexisting, after treatment administered by 
VA and coexisting with his death.  What none of the probative 
medical evidence establishes is a nexus between the acute 
renal failure coinciding with VA therapy in 1993 and the 
veteran's death.  

The appellant's often repeated argument, in July 1994 
correspondence for example and hearing testimony, of a nexus 
to medication VA prescribed found some support in the 
statement of Dr. R. in 1995.  However, that statement did not 
discuss with a degree of certainty the facts specific to the 
veteran's case.  It is general and inconclusive as to a link 
between the acute kidney failure as a result of VA medical 
treatment and the veteran's death.  The statement does not 
address the situation specific to the veteran's case but is 
more general in linking kidney failure with the veteran's 
death.  

The VA opinion is comprehensive and offers probative evidence 
in the matter under consideration.  As with other opinion 
previously of record it was made by a physician with relevant 
competence.  However the VA opinion included review of 
records and the physician offered a well reasoned analysis 
against compensation.  

There is no contemporaneous competent opinion to the contrary 
so as to reasonably call into question the VA opinion.  As 
with any piece of evidence, the credibility and weight to be 
attached to the VA expert opinion and others of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

The VA medical specialist carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding against a relationship between the 
kidney failure linked to medication administered by VA in 
1993 and the veteran's death.  Noted by the expert but not 
elsewhere, specifically in Dr. R's. supportive statement, was 
the preexisting chronic nephropathy, the resolution of the 
acute failure linked to VA treatment, and the final failure 
linked to sepsis that was not the result of VA treatment.  
Another fact specific to the veteran's case and not discussed 
elsewhere was the significance of diabetes in infection, 
especially urinary tract infection.  

There has been no opinion offered to contradict the 
conclusion of an unlikely link between VA administered 
antibiotic induced acute renal failure and the veteran's 
death.  Although the appellant in her response argued with 
the conclusion reached in the VA opinion, the opinion read 
carefully offers several plausibly based arguments against 
the claim which were carefully summarized.  Dr. R. mentioned 
none of the fact specific factors.  Therefore, the Board 
finds that the VA opinion is entitled to significant 
probative weight because of its fact specific analysis and 
its rationale, which was well reasoned.  

The evidence, viewed objectively, is not at least in relative 
equipoise on the question of whether the veteran's death is 
linked to VA medical treatment.  

The Board finds that the competent evidence does preponderate 
against the claim, and the claim should be denied.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board has commented as to why it does not find the 
evidence of sufficient probative value to find in favor of 
the appellant.  In summary, VA offered a well reasoned 
opinion and the expert cited to specific facts weighing 
against the claim unlike the favorable statement from Dr. R., 
and provided rationale for the opinion against a likely 
nexus.  The favorable opinion did not refer to any specific 
medical literature or point to factors specific to the 
veteran's case to support the opinion in favor of the claim.  
The specific guidelines for compensation in the veteran's 
case, found at § 3.358, which set forth the essential 
elements, are not met with regard to the veteran's death.   

Cause of death

As noted previously Section 5107 of title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that a claim is well grounded; that is, 
that the claim is plausible.  Because the appellant has 
failed to meet this burden, the Board finds that her claim 
for service connection for the cause of the veteran's death 
on a direct or contributory basis is not well grounded and 
must be denied.

In view of the evidence, the Board finds that she has not met 
this initial burden and that as a result there is no further 
duty to assist her with respect to the development of this 
aspect of the claim.  The Board in remanding the case sought 
to ensure the appellant was afforded due process in view of 
the information in the file but the development was directed 
to the matter of entitlement under 38 U.S.C.A. § 1151.  The 
Board in remanding the case did not intend to give the 
impression that the claim was well grounded on a direct or 
contributory basis.  

There was no evidence mentioned that would reasonably have 
been viewed as probative in the determination of well 
groundedness but not as yet of record.   However, the Board 
must evaluate the claim under the current legal standard for 
a well grounded claim.  

Nothing in the record since the remand has referred to 
evidence probative in the determination of a well grounded 
claim that has not as yet been requested and/or obtained.  
Such evidence has not been reported since notice was given to 
the appellant and her representative that the appeal was 
being returned to the Board.  Therefore, the Board finds that 
no additional assistance is required at this time.  

In connection with the development of the claim, the Board 
observes that the RO obtained medical records and additional 
medical opinion.  The VA physician responded to the questions 
posed in the Board remand, which did not ask for an opinion 
regarding direct or contributory cause of death.  As the 
Board finds the claim is not well grounded, there is no 
burden upon the Board to require development, including 
further opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  
The principle that VA cannot assist in developing a claim 
that is not well grounded was recently discussed at length in 
Morton v. West, 12 Vet. App. 477 (1999).

The veteran is shown to have died from complications of a 
disease for which service connection was not in effect.  In 
view of the information in the death certificate and 
subsequently obtained records of his terminal hospitalization 
and other contemporaneous medical treatment there appears to 
be no plausible basis to dispute this.  Nor does the record 
implicate the recently service-connected peripheral vascular 
disease of the lower extremities as a direct or contributory 
cause of death.



The fatal disease process was no doubt overwhelming.  
However, the fatal disease process reasonably linked to 
diabetes is not shown initially until many years after the 
veteran's separation from service.  Further, it is not shown 
to be related to service on a direct or presumptive basis by 
competent evidence.  The appellant has not placed VA on 
notice of the existence of competent medical evidence 
supporting that conclusion.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between a 
disease or injury in service and the disease causing or 
contributing to death.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant has argued alternatively that that the fatal 
disease process is related to the veteran's service-connected 
peripheral vascular disease.  However, the determinative 
issue here is one of medical causation, and in the absence of 
competent medical evidence or notice that such evidence 
exists in support of the claimed nexus between his service 
connected disability and disease plausibly producing death, 
or linking a service-connected disability to the veteran's 
death, the claim for service connection for the cause of 
death is not plausible and must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The value of the death certificate in relating the likely 
cause of death to complications of diabetes may not 
reasonably be questioned in view of the information relied 
upon to complete the certificate.  Thus, the Board finds this 
piece of evidence to be of value to the issue at hand, 
particularly regarding contributory cause of death.   

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related to a service 
connected disability.  Unfortunately, the appellant, as a lay 
person, is not competent to offer an opinion regarding a 
matter of medical causation.  Id.  Medical evidence is 
required, and such evidence that may reasonably be 
interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  Dr. R's. statement did not 
offer any support for this theory of death. 

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995). 

A careful review of the evidence does not show a plausible 
rationale supporting a conclusion that a service-connected 
disability was a factor in his death.  In view of this 
evidence the Board is unable to find evidence supporting the 
theory that a service-connected disability constituted a 
factor materially contributing to his death.  38 C.F.R. 
§ 3.312(c)(3)(4).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim on a direct or contributory basis was well 
grounded, the RO accorded the appellant greater consideration 
than her claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event she should seek to reassert 
the claim should she obtain probative medical evidence.  

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.  In this case probative 
medical evidence is required to well ground the claim.  The 
appellant's assertions are noted, but alone are not of 
sufficient evidentiary value to well ground the claim.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  


Accrued benefits

Factual Background

The record shows that in early 1992 the veteran sought to 
establish an increased rating for his left leg disability, 
but he did not respond to RO requests for information in 
April and June 1992.  His next correspondence with VA was 
December 1992, again seeking an increased rating.  The record 
shows that prior to this claim for increase the veteran had 
been rated 10 percent since 1960 for anxiety reaction 
secondary to a head injury and noncompensable since 1952 for 
duodenal ulcer and frostbite of both hands.

The contemporaneous VA medical records show the veteran's 
hospitalization from November 1992 to January 1993 was for an 
evaluation of circulatory symptoms in the extremities and 
inability to handle diabetes management at home.  The 
principal diagnoses were peripheral vascular disease 
secondary to frostbite, insulin requiring diabetes mellitus, 
arteriosclerotic vascular disease and blindness secondary to 
diabetes.  Nothing remarkable was reported for other service-
connected disabilities at issue.  It was noted he needed no 
help with activities of daily living and that he had intact 
sensory and vibratory sensations.  He had one plus edema of 
the extremities, greatly decreased pulses and decreased 
tendon reflexes.  He was reported as being negative 
psychiatrically.

On VA examination early in 1993, there was a reference by 
history to severe frostbite of the hands and feet and that 
over the years the veteran had lost feeling in the hands and 
feet and had been unable to write because of loss of feeling 
and tactile perception.  The hands were cool to touch, skin 
was flesh tone and there were no gross unusual skin lesions.  
There was anesthesia from the right elbow distally and in the 
entire left arm.  The diagnosis was history, severe frostbite 
of the feet and hands.  Essentially the same information for 
the hands was reported on examination of the arteries and 
veins.  It was noted he was status post sympathectomy for 
frostbite.

Regarding duodenal ulcer, the veteran reported that he did 
not have an ulcer any longer that he was aware of.  The 
abdomen was soft and nontender and a stool was negative for 
blood.  The examiner reported he was about 30 pounds below 
his maximum weight of 265 pounds in the past year, that he 
was not anemic and did not have periodic vomiting, 
hematemesis, melena or area of pain.  No episodes of ulcer 
were noted.  An upper gastrointestinal series was reported as 
normal.  The diagnosis was history of duodenal ulcer.

On the psychiatric examination, the veteran reported being 
fired from employment in 1991 because of legal blindness 
secondary to diabetes mellitus and he mentioned circulatory 
problems and hand and foot problems.  His chief psychiatric 
complaint was of anxiety since a wartime experience.  Both 
the veteran and his wife denied that he manifested symptoms 
of depressive illness.  He denied symptoms of social phobia, 
spells of panic, or symptoms of severe acute anxiety.  He 
denied ever experiencing obsessions or rituals, having become 
an excessive worrier or frequently remembering his war 
experiences.  The examiner stated that after discussion 
neither the veteran nor his spouse could identify the 
presence of any long-standing symptoms of mental illness.  
The veteran had a labile, tearful affect and mood when 
discussing serious or sobering events.

The examiner's assessment from the interview was that a data 
base could not be elicited warranting a diagnosis of mental 
illness, for either Axis I or Axis II.  The examiner felt 
that the veteran might be beginning to manifest organic mood 
lability secondary to diabetes mellitus induced 
manifestations.  The diagnosis was no mental illness 
diagnosable at this time.  

As a result of that examination, the ratings for frostbite of 
the feet and hands were each increased to 10 percent from 
February 1992 by RO rating decision in August 1993 which 
applied Diagnostic Code 7122 criteria.  The previous ratings 
for duodenal ulcer and anxiety reaction were continued.  The 
veteran disagreed with the rating determination and the claim 
for increase was active at his death.

The reports of VA hospitalizations from October 1993 to 
February 1994 show nothing remarkable regarding duodenal 
ulcer or residuals of frostbite of the hands.  During 
hospitalization for a right below knee amputation the veteran 
was at the psychiatry service regarding a lack of motivation 
and cooperation but psychiatric diagnosis was reported.  The 
psychology service reportedly felt that he was being 
manipulative at times.  
During readmission in early 1994 the veteran was seen at 
psychiatry to discuss anxiety regarding possible amputation.  
There is a handwritten note in a February 1994 VA record that 
nurses said the veteran suffered from post-traumatic stress 
disorder (PTSD).  However, the corresponding summary of 
hospitalization does not show a psychiatric disorder as being 
a diagnosis noted or treated during hospitalization.

Criteria

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in § 3.500(g) will, upon the 
death of such person, be paid as follows: (1) Upon the death 
of a veteran to the living person first listed as follows: 
(i) his or her spouse; (ii) his or her children (in equal 
shares); (iii) his or her dependent parents (in equal shares) 
or the surviving parent.  Application for accrued benefits 
must be filed within 1 year after the date of death. A claim 
for death pension, compensation, or dependency and indemnity 
compensation, by an apportionee, surviving spouse, child or 
parent is deemed to include claim for any accrued benefits. 
38 U.S.C.A § 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.1000 (1999).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  However, the new 
criteria may not be applied prior to the effective date.  
38 U.S.C.A. §§ 5110(g), 7104; 38 C.F.R. §§  3.114, 3.400(p); 
Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997) and 
VAOPGCPREC 5-94 (O.G.C. Prec. 5-94).

Under the applicable rating criteria in effect prior to 
November 7, 1996, a 10 percent evaluation was assigned where 
there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation was assigned where 
there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment. 


In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Ulcer, duodenal, severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health shall 
be rated 60 percent.  Moderately severe; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year shall 
be rated 40 percent.  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations shall be 
rated 20 percent.  Mild; with recurring symptoms once or 
twice yearly shall be rated 10 percent.  Diagnostic Code 
7305.

The rating schedule provisions for cold injury residuals were 
changed effective January 12, 1998.  Only the rating criteria 
in effect prior to January 12, 1998, apply to the appellant's 
case, DeSousa, supra; loss of toes, or parts, and persistent 
severe symptoms bilateral were rated 50 percent and 30 
percent if unilateral.  A 30 percent rating was provided for 
bilateral persistent moderate swelling, tenderness, redness, 
etc., and unilateral symptoms were rated 20 percent.  A 10 
percent rating was provided for mild symptoms, chilblains, 
unilateral or bilateral.  Note: With extensive losses higher 
ratings may be found warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  Diagnostic Code 7122  


Analysis

As a preliminary matter, the Board finds that the claims for 
increased disability compensation for accrued benefits 
purposes are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
claim.  The veteran was provided comprehensive evaluations in 
connection with the claim and other records have been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
record pertaining to the history of the veteran's psychiatric 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  

The Board has not found any deficiency in the development 
completed by the RO as a result of the Board remand that 
could arguably be viewed as potentially prejudicial to the 
appellant's claim for increase.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Service connection was in effect for anxiety reaction and 
frostbite residuals of the hands.  Each had been assigned a 
10 percent evaluation.  

The veteran's anxiety reaction was rated in accordance with 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9400, 
which assess basically the level of psychiatric disturbance 
as primary rating criteria for the incremental ratings from 
0 to 100 percent.  His ulcer disease was rated in accordance 
with the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7305, which assess basically the level of gastrointestinal 
disturbance from recurring ulcer symptoms as primary rating 
criteria for the incremental ratings from 10 to 60 percent.  

The frostbite residuals of the hands were rated in accordance 
with the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7122, which assess basically the level of swelling, 
tenderness, chilblains loss of parts as primary rating 
criteria for the incremental ratings from 10 to 50 percent.  
The veteran had been provided the essential rating criteria. 
The Board finds the rating schemes appropriate for the 
disabilities in view of the diagnosis and symptomatology.  38 
C.F.R. §§ 4.20, 4.21.  

Over the course of the claim, the veteran received 
comprehensive VA examinations.   He reported in 1993 that he 
worked until terminated because of blindness.  The VA 
examiner did not find any psychiatric disability to justify a 
formal diagnosis after interviewing the veteran and his 
spouse.  Although there are references to anxiety in 
connection with amputation and some concern over the 
veteran's cooperation, there was no corresponding psychiatric 
diagnosis.  On the last examination, the examiner opined that 
the veteran's symptoms might reflect complications of 
diabetes.  The examiner did not render a diagnosis of mental 
illness.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 10 percent is not 
warranted under the old schedular criteria.  The veteran was 
apparently able to work until blinded.  He was not found to 
show symptoms associated with the service-connected 
psychiatric disability.  The veteran was not found unable to 
interact with individuals.  The Board finds that the evidence 
reasonably correlates with an assessment of mild impairment, 
and thus no more than the impairment than contemplated for a 
10 percent rating.  The last examination supplemented by the 
contemporaneous record, in the Board's opinion, provides 
ample evidence for continuing the 10 percent rating for 
accrued benefit purposes.  Mittleider v. West, 11 Vet. App. 
181 (1998). 

Regarding his duodenal ulcer, there is little to say but that 
the disability as reflected in the 1993 examination and 
contemporaneous treatment was essentially asymptomatic.  Mild 
disability requires, at a minimum, recurring symptoms at 
least once a year.  The record of extensive hospitalization 
after the 1993 examination did not show any appreciable ulcer 
symptoms currently or by history.  Therefore the Board must 
affirm the noncompensable evaluation as the criteria for a 10 
percent rating were not more nearly approximated.  38 C.F.R. 
§§ 4.7, 4.31.  

As for the frostbite residuals of the hands, the veteran did 
complain of sensory problems and circulatory problems 
primarily and the formal examination did confirm the sensory 
deficit in the upper extremities.  However no other deficit 
was found.  Nor was there evidence of skin changes or 
swelling linked to the frostbite.  The findings for the 
extremities during the hospitalization in late 1992 were not 
repeated on the comprehensive examination several months 
later in 1993 and for the hands, the record thereafter does 
not include objective findings that would allow for a higher 
rating.  

In fact, there is little objective evidence overall specific 
to the hands that would indicate a higher level of disability 
than contemplated in the 10 percent rating under Diagnostic 
Code 7122.  For example, the evidence does not show 
persistent symptoms of tenderness, redness or swelling or 
manifestations more nearly approximating that level of 
disability linked to frostbite residuals. 38 C.F.R. § 4.7.  

In summary, the rating schemes applied do not require a 
mechanical application of the schedular criteria, but here 
applying the rating schedule liberally results in no greater 
evaluation for the disabilities at issue.  None were shown as 
appreciably symptomatic.  The objective examination findings 
clearly support a conclusion that the veteran's disorders 
were not productive of significant appreciable disability in 
the time period under consideration.

The Board notes that from the information on file, it appears 
that the appellant's anxiety reaction, ulcer disease or 
frostbite residuals of the hands had not rendered his 
disability picture unusual or exceptional in nature, shown to 
have constituted marked interference with employment, or to 
have required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of a higher evaluation on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  As noted 
previously, the veteran stated on the 1993 
examination that he was terminated from employment in late 
1991 because of legal blindness which is not a service 
connected disability.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for the cause of the 
veteran's death based on medical treatment performed at a VA 
facility in 1993 is denied.

A rating in excess of 10 percent for anxiety reaction for 
purposes of accrued benefits is denied.

A rating in excess of 10 percent for residuals of frostbite 
of the hands for purposes of accrued benefits is denied.

An increased (compensable) rating for duodenal ulcer for 
purposes of accrued benefits is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the RO denied chapter 35 entitlement in 
August 1994 but that the issue was not addressed in the 
statement of the case issued in September 1994.  It would 
appear that disagreement was reasonably expressed with all 
aspects of the August 1994 rating decision.  

The issue was once again mentioned directly in the August 
1997 RO decision and deferred pending further development of 
the 38 U.S.C.A. § 1151 claim.  This matter was addressed in a 
supplemental statement of the case issued in May 1999 but 
there was no reference to the chapter 35 claim.  The 
representative in June and October 1999 presentations listed 
entitlement to chapter 35 benefits among the issues on 
appeal. 

The failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, 
an appeal shall be returned to the Board only if perfected by 
filing a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).  

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As noted 
previously, the veteran was found entitled to a 100 percent 
schedular rating under Diagnostic Code 7114 for peripheral 
vascular disease of the lower extremities with below the knee 
amputation on the right side effective from October 11, 1993.

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
spouse of a: (1) veteran who died of a service-connected 
disability; or, (2) a veteran who died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability, arising out of 
active service after the beginning of the Spanish-American 
War.  38 U.S.C.A. § 3501 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.3020, 21.3021; see also 38 C.F.R. § 3.087.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case covering the issue of 
entitlement to dependents' educational 
assistance benefits pursuant to chapter 
35, title 38, United States Code decided 
initially the August 1994 rating 
decision, but not addressed in a 
statement of the case, and advise the 
appellant of the requirements necessary 
to perfect a timely appeal.  

If a benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until she is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

